DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2022 has been entered.
 
This action is responsive to the original application filed on 5/8/2018 and the Remarks and Amendments filed on 8/19/2022.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites the limitation “wherein updating the weights is represented by a path having smaller hops than achieved by following a path only along points on a graph”.  It is unclear from the claim language what constitutes “hops”.  Paragraph [0043] of the originally filed specification discloses “As can be seen, the updating of the weights is performed at a higher precision, represented by the arrows that follow a path 404 having more precision (higher granularity) that the points 402. That is, the path 404 has smaller "hops" than would be achieved if following a path only along the points 402”, but this disclosure does not make clear what exactly is a hop as claimed.  Please explain what this limitation means.  For examination purposes, this limitation will be interpreted to mean reducing weights along a path.  Appropriate correction is required.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 6, 8, 9, 12, 15, 16, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boybat Kara et al. (US 20190122105 A1, hereinafter “Boybat”).

Regarding claim 1, Boybat discloses [a] system for training a neural network, the system comprising: ([0053]; “The above system implements a mixed-precision ANN training method in which the low-precision memristive arrays are exploited for the forward and backpropagation computation”; and Abstract)
at least one processor; and at least one memory comprising computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the at least one processor to: ([0037])
receive training data; ([0004]; “The network is exposed to a set of training data, e.g. image data for hand-written digits, in an iterative training scheme in which the weights are repeatedly updated as the network “learns” from the training data”; and [0043]; “Basic steps of the training scheme are indicated in the flowchart of FIG. 5. In the forward propagation operation (step 30), the input data for a current training sample is forward-propagated through ANN 1 from the input to the output neuron layer”)
perform, in a first iteration, forward pass and back propagation calculations in a training operation for the neural network using the received training data, ([0006]; “The method comprises performing forward propagation, backpropagation and weight-update operations of an iterative training scheme by, in at least one of the forward propagation and backpropagation operations of the scheme, applying input signals, associated with respective neurons, to one of row and column lines of the set of arrays to obtain output signals on the other of the row and column lines, and storing digital signal values corresponding to the input and output signals in a digital processing unit operatively coupled to the set of arrays”, which discloses the forward pass and back propagation operations in an iterative training scheme for a neural network; and [0043]; “Basic steps of the training scheme are indicated in the flowchart of FIG. 5. In the forward propagation operation (step 30), the input data for a current training sample is forward-propagated through ANN 1 from the input to the output neuron layer … n the subsequent back-propagation operation (step 31), DPU 4 calculates error values (denoted by 631) for respective output neurons n.sub.3k and propagates these error values back through ANN 1 from the output layer to the penultimate layer in the backpropagation direction … The process thus iterates until convergence is achieved, whereupon the training process terminates”; and Figure 5)
the forward pass and back propagation calculations using a first precision, ([0007]; “Embodiments of the invention provide mixed-precision ANN training methods in which a set of memristive arrays are used for (inherently low-precision) computation in one or both of the forward and backpropagation steps”; and [0053]; “The above system implements a mixed-precision ANN training method in which the low-precision memristive arrays are exploited for the forward and backpropagation computations, but the weight-update operation is based on weight-correction values ΔW calculated digitally in the DPU 4. The weight-correction values are thus calculated with digital precision, preferably at least 16-bit (fixed- or floating-point) precision, and the resulting digital values are used to determine programming signals for the arrays”; and [0043]; “The process thus iterates until convergence is achieved, whereupon the training process terminates”)
update weights in the neural network as part of the training operation, the weights updated using a second precision, the first precision being less precise than the second precision; and ([0053]; “The above system implements a mixed-precision ANN training method in which the low-precision memristive arrays are exploited for the forward and backpropagation computations, but the weight-update operation is based on weight-correction values ΔW calculated digitally in the DPU 4. The weight-correction values are thus calculated with digital precision, preferably at least 16-bit (fixed- or floating-point) precision, and the resulting digital values are used to determine programming signals for the arrays”, which discloses that the weights are updated using a second precision (16 bits), which is higher than a first precision of 4 or 8 bit precision as shown in figure 11; and [0043]; “The process thus iterates until convergence is achieved, whereupon the training process terminates”; and [0033]; “The weights Ŵ.sub.ij are thus inherently stored in low-precision as indicated by the accent ̂”, the stored weights are in the first, lower precision; and [0054]; “Test accuracy is plotted against bit-precision for storage of weights Ŵ in devices 10. The equivalent results obtained with a full 64-bit floating-point training method are also shown for comparison. It can be seen that test accuracy of the above method comes close to 64-bit precision results with only 4-bit precision of stored weights Ŵ. With 8 or more bit precision in weights Ŵ, test accuracy is equivalent to the 64-bit precision implementation”; and Figures 11 and 12)
modify the neural network with the updated weights for a second iteration, the second iteration being subsequent to the first iteration ([0053]; “The above system implements a mixed-precision ANN training method in which the low-precision memristive arrays are exploited for the forward and backpropagation computations, but the weight-update operation is based on weight-correction values ΔW calculated digitally in the DPU 4. The weight-correction values are thus calculated with digital precision, preferably at least 16-bit (fixed- or floating-point) precision, and the resulting digital values are used to determine programming signals for the arrays”; and [0043]; “The process thus iterates until convergence is achieved, whereupon the training process terminates” (emphasis added); and [0051]; “Also, weight updates may be performed after backpropagation in every iteration of the training scheme (“online training”), or after a certain number K of iterations (“batch training”). In the latter case, weight-correction values ΔW.sub.ij can be accumulated in DPU 4 over K training samples”).

Regarding claim 8, Boybat discloses [a] computerized method for training a neural network, the computerized method comprising: ([0053]; “The above system implements a mixed-precision ANN training method in which the low-precision memristive arrays are exploited for the forward and backpropagation computation”; and Abstract)
receiving training data; ([0004]; “The network is exposed to a set of training data, e.g. image data for hand-written digits, in an iterative training scheme in which the weights are repeatedly updated as the network “learns” from the training data”; and [0043]; “Basic steps of the training scheme are indicated in the flowchart of FIG. 5. In the forward propagation operation (step 30), the input data for a current training sample is forward-propagated through ANN 1 from the input to the output neuron layer”)
performing lower precision format training calculations using lower precision format data at one or more training phases of the neural network ([0053]; “The above system implements a mixed-precision ANN training method in which the low-precision memristive arrays are exploited for the forward and backpropagation computations, but the weight-update operation is based on weight-correction values ΔW calculated digitally in the DPU 4. The weight-correction values are thus calculated with digital precision, preferably at least 16-bit (fixed- or floating-point) precision, and the resulting digital values are used to determine programming signals for the arrays”, which discloses that the weights are updated using a second precision (16 bits), which is higher than a first precision of 4 or 8 bit precision as shown in figure 11; and [0043]; “The process thus iterates until convergence is achieved, whereupon the training process terminates”; and [0033]; “The weights Ŵ.sub.ij are thus inherently stored in low-precision as indicated by the accent ̂”, the stored weights are in the first, lower precision; and [0054]; “Test accuracy is plotted against bit-precision for storage of weights Ŵ in devices 10. The equivalent results obtained with a full 64-bit floating-point training method are also shown for comparison. It can be seen that test accuracy of the above method comes close to 64-bit precision results with only 4-bit precision of stored weights Ŵ. With 8 or more bit precision in weights Ŵ, test accuracy is equivalent to the 64-bit precision implementation”; and Figures 11 and 12)
converting one or more results from the lower precision format training calculations to higher precision format data ([0053]; “The above system implements a mixed-precision ANN training method in which the low-precision memristive arrays are exploited for the forward and backpropagation computations, but the weight-update operation is based on weight-correction values ΔW calculated digitally in the DPU 4. The weight-correction values are thus calculated with digital precision, preferably at least 16-bit (fixed- or floating-point) precision, and the resulting digital values are used to determine programming signals for the arrays”; and [0033]; “The weights Ŵ.sub.ij are thus inherently stored in low-precision as indicated by the accent ̂”, the stored weights are in the first, lower precision; and [0054]; “Test accuracy is plotted against bit-precision for storage of weights Ŵ in devices 10. The equivalent results obtained with a full 64-bit floating-point training method are also shown for comparison. It can be seen that test accuracy of the above method comes close to 64-bit precision results with only 4-bit precision of stored weights Ŵ. With 8 or more bit precision in weights Ŵ, test accuracy is equivalent to the 64-bit precision implementation”; and Figures 11 and 12)
performing higher precision format training calculations using the higher precision format data at one or more additional training phases ([0053]; “The above system implements a mixed-precision ANN training method in which the low-precision memristive arrays are exploited for the forward and backpropagation computations, but the weight-update operation is based on weight-correction values ΔW calculated digitally in the DPU 4. The weight-correction values are thus calculated with digital precision, preferably at least 16-bit (fixed- or floating-point) precision, and the resulting digital values are used to determine programming signals for the arrays”, which discloses higher precision format training at an additional training phase (16 bits), which is higher than a first precision of 4 or 8 bit precision as shown in figure 11; and [0043]; “The process thus iterates until convergence is achieved, whereupon the training process terminates”; and [0033]; “The weights Ŵ.sub.ij are thus inherently stored in low-precision as indicated by the accent ̂”, the stored weights are in the first, lower precision; and [0054]; “Test accuracy is plotted against bit-precision for storage of weights Ŵ in devices 10. The equivalent results obtained with a full 64-bit floating-point training method are also shown for comparison. It can be seen that test accuracy of the above method comes close to 64-bit precision results with only 4-bit precision of stored weights Ŵ. With 8 or more bit precision in weights Ŵ, test accuracy is equivalent to the 64-bit precision implementation”; and Figures 11 and 12)
modifying the neural network using the results from the one or more additional training phase for a second iteration, the second iteration being subsequent to the first iteration ([0053]; “The above system implements a mixed-precision ANN training method in which the low-precision memristive arrays are exploited for the forward and backpropagation computations, but the weight-update operation is based on weight-correction values ΔW calculated digitally in the DPU 4. The weight-correction values are thus calculated with digital precision, preferably at least 16-bit (fixed- or floating-point) precision, and the resulting digital values are used to determine programming signals for the arrays”; and [0043]; “The process thus iterates until convergence is achieved, whereupon the training process terminates” (emphasis added); and [0051]; “Also, weight updates may be performed after backpropagation in every iteration of the training scheme (“online training”), or after a certain number K of iterations (“batch training”). In the latter case, weight-correction values ΔW.sub.ij can be accumulated in DPU 4 over K training samples”; and [0042]; and [0044]).

Regarding claim 16, it is a computer storage media claim corresponding to the steps of claim 1, and is rejected for the same reasons as claim 1.

Regarding claims 3 and 18, the rejection of claims 1 and 16 are incorporated and Boybat further discloses the calculations at the second precision comprise using floating point values, and the floating point values comprise at least sixteen bits ([0053]; “The weight-correction values are thus calculated with digital precision, preferably at least 16-bit (fixed- or floating-point) precision”)
wherein the computer program code further causes the at least one processor to determine the first precision and the second precision based on one or more of an amount of the training data, a type of the training data, and the neural network ([0058]; “A programming signal is then applied to the device to adjust the stored weight Ŵ by an amount dependent on the calculated difference for that device. The difference values here may be (deterministically or stochastically) rounded according to a step size ε indicating weight-change of a device in response to application of a predetermined programming pulse, and the programming signal here may comprise a number of programming pulses corresponding to the rounded difference value. The stored weights Ŵ.sub.ij are thus incrementally updated”, which discloses, under a BRI, determining precisions based on the type of input or training data in the form of a programming signal type or pulse; and [0057]).

Regarding claim 6, the rejection of claim 1 is incorporated and Boybat further discloses wherein the first precision is defined by a first bit format and the second precision is defined by a second bit format, the first bit format being different than the second bit format ([0053]; “The above system implements a mixed-precision ANN training method in which the low-precision memristive arrays are exploited for the forward and backpropagation computations, but the weight-update operation is based on weight-correction values ΔW calculated digitally in the DPU 4. The weight-correction values are thus calculated with digital precision, preferably at least 16-bit (fixed- or floating-point) precision, and the resulting digital values are used to determine programming signals for the arrays”, which discloses higher precision format training at an additional training phase (16 bits), which is higher than a first precision of 4 or 8 bit precision as shown in figure 11; and [0054]; “Test accuracy is plotted against bit-precision for storage of weights Ŵ in devices 10. The equivalent results obtained with a full 64-bit floating-point training method are also shown for comparison. It can be seen that test accuracy of the above method comes close to 64-bit precision results with only 4-bit precision of stored weights Ŵ. With 8 or more bit precision in weights Ŵ, test accuracy is equivalent to the 64-bit precision implementation”).


Regarding claim 9, the rejection of claim 8 is incorporated and Boybat further discloses wherein the one or more training phases comprise performing back propagation calculations, and ([0007]; “Embodiments of the invention provide mixed-precision ANN training methods in which a set of memristive arrays are used for (inherently low-precision) computation in one or both of the forward and backpropagation steps”; and [0053]; “The above system implements a mixed-precision ANN training method in which the low-precision memristive arrays are exploited for the forward and backpropagation computations, but the weight-update operation is based on weight-correction values ΔW calculated digitally in the DPU 4. The weight-correction values are thus calculated with digital precision, preferably at least 16-bit (fixed- or floating-point) precision, and the resulting digital values are used to determine programming signals for the arrays”)
the one or more additional training phases comprise performing updating weights in the neural network ([0051]; “Also, weight updates may be performed after backpropagation in every iteration of the training scheme (“online training”), or after a certain number K of iterations (“batch training”). In the latter case, weight-correction values ΔW.sub.ij can be accumulated in DPU 4 over K training samples”; and [0042]; and [0044]).

Regarding claim 12, the rejection of claims 8 and 11 are incorporated and Boybat further discloses determining the first precision and the second precision based on one or more of an amount of the training data, a type of the training data, and the neural network ([0058]; “A programming signal is then applied to the device to adjust the stored weight Ŵ by an amount dependent on the calculated difference for that device. The difference values here may be (deterministically or stochastically) rounded according to a step size ε indicating weight-change of a device in response to application of a predetermined programming pulse, and the programming signal here may comprise a number of programming pulses corresponding to the rounded difference value. The stored weights Ŵ.sub.ij are thus incrementally updated”, which discloses, under a BRI, determining precisions based on the type of input or training data in the form of a programming signal type or pulse; and [0057]).

Regarding claim 15, the rejection of claim 8 is incorporated and Boybat further discloses wherein the lower precision format data is defined by a first bit format and the higher precision format data is defined by a second bit format, the first bit format being different than the second bit format ([0053]; “The above system implements a mixed-precision ANN training method in which the low-precision memristive arrays are exploited for the forward and backpropagation computations, but the weight-update operation is based on weight-correction values ΔW calculated digitally in the DPU 4. The weight-correction values are thus calculated with digital precision, preferably at least 16-bit (fixed- or floating-point) precision, and the resulting digital values are used to determine programming signals for the arrays”, which discloses higher precision format training at an additional training phase (16 bits), which is higher than a first precision of 4 or 8 bit precision as shown in figure 11; and [0054]; “Test accuracy is plotted against bit-precision for storage of weights Ŵ in devices 10. The equivalent results obtained with a full 64-bit floating-point training method are also shown for comparison. It can be seen that test accuracy of the above method comes close to 64-bit precision results with only 4-bit precision of stored weights Ŵ. With 8 or more bit precision in weights Ŵ, test accuracy is equivalent to the 64-bit precision implementation”).

Claims 2, 4, 10, 13, and 17 are rejected under 35 U.S.C. 103 as being obvious over Boybat in view of Das et al. (Das et al., “MIXED PRECISION TRAINING OF CONVOLUTIONAL NEURAL NETWORKS USING INTEGER OPERATIONS”, Feb. 23, 2018, ICLR 2018, pp. 1-11, hereinafter “Das”).

Regarding claims 2, 10, and 17, the rejection of claims 1, 8, 9, and 16 are incorporated and Boybat further discloses wherein the floating point value is at least a 16-bit value ([0053]; “The weight-correction values are thus calculated with digital precision, preferably at least 16-bit (fixed- or floating-point) precision”).
Boybat fails to explicitly disclose Das discloses calculate an integer gradient value in the back propagation calculations and convert the integer gradient value to a floating point value before performing the updating of the weights (Page 6, §4.3; “Here we first convert the INT32 result to FP32 using the VCVTINTFP32 instruction, followed by a scale and accumulate into the final FP32 result using the VFP32MADD instruction”, which discloses converting the integer gradient value to a FP value of at least 16 (32 is at least 16); and Page 7, Algorithm 2, Lines 26-31; the algorithm discloses the integer to floating point conversion; and Figure 2; the figure discloses the back propagation calculations; and §4; “BPROP” is the backpropagation operation referenced throughout the section).
Boybat and Das are analogous because both are concerned with neural network processing.  It would have been obvious to one of ordinary skill in the art of neural network computing before the effective filing date of the claimed invention to combine the integer to floating point conversion of Das with the neural network training system of Boybat a to yield the predictable result of calculate an integer gradient value in the forward pass calculations and convert the integer gradient value to a floating point value before performing the updating of the weights.  The motivation for doing so would be to prevent neural network computation overflows (Das; Page 6, §4.3).

Regarding claims 4 and 19, the rejection of claims 1 and 16 are incorporated but Boybat fails to explicitly disclose but Das discloses wherein the calculations at the first precision comprise using integer values and the calculations at the second precision comprise using 32 point floating point values (Page 6, §4.3; “Here we first convert the INT32 result to FP32 using the VCVTINTFP32 instruction, followed by a scale and accumulate into the final FP32 result using the VFP32MADD instruction”, which discloses using integer value at the first precision (INT16) and the second precision using non-block floating point values (FP32); and Page 7, Algorithm 2; the algorithm discloses the integers at the first precision and the FPs at the second precision).
The motivation to combine Boybat and Das is the same as discussed above with respect to claim 2.

Regarding claim 13, the rejection of claim 8 is incorporated but Boybat fails to explicitly disclose but Das discloses wherein performing the lower precision format training calculations using the lower precision format data comprises using integer values and the calculations using the higher precision format data comprise using 32 bit floating point values (Page 6, §4.3; “Here we first convert the INT32 result to FP32 using the VCVTINTFP32 instruction, followed by a scale and accumulate into the final FP32 result using the VFP32MADD instruction”, which discloses using integer value at the first precision (INT16) and the second precision using non-block floating point values (FP32); and Page 7, Algorithm 2; the algorithm discloses the integers at the first precision and the FPs at the second precision).
The motivation to combine Boybat and Das is the same as discussed above with respect to claim 2.

Claim 11 is rejected under 35 U.S.C. 103 as being obvious over Boybat in view of Nurvitadhi et al. (US 20190205746 A1, hereinafter “Nurvitadhi”) and Yagi et al. (US 20130212053 A1, hereinafter “Yagi”).

Regarding claim 11, the rejection of claim 8 is incorporated and Boybat further discloses the calculations using the higher precision format data comprise using floating point values ([0053]; “The weight-correction values are thus calculated with digital precision, preferably at least 16-bit (fixed- or floating-point) precision
the calculations using the higher precision format data including updating weights in the neural network ([0051]; “Also, weight updates may be performed after backpropagation in every iteration of the training scheme (“online training”), or after a certain number K of iterations (“batch training”). In the latter case, weight-correction values ΔW.sub.ij can be accumulated in DPU 4 over K training samples”; and [0042]; and [0044]).
Boybat fails to explicitly disclose wherein performing the lower precision format training calculations using the lower precision format data comprises using block floating point values.
Nurvitadhi discloses wherein performing the lower precision format training calculations using the lower precision format data comprises using block floating point values ([0253]; “The present design provides arithmetic compute architecture to accommodate above trends of NNs including efficient support for dynamic adjustments in precisions (i.e., variable precision), efficient support for mix precisions (i.e., operands have different precision), efficient support for very low precisions (less than 8 bits), efficient support for fix point as well as dynamic floating point (or block floating point), and efficient support for sparsity” (emphasis added), which discloses the use of a block floating point representation for a first precision; and [0454]; “a block floating point (FP) management unit 3120 to support block FP operations” (emphasis added)).
Boybat and Nurvitadhi are analogous because both are concerned with neural network processing.  It would have been obvious to one of ordinary skill in the art of neural network computing before the effective filing date of the claimed invention to combine the block floating point representation of Nurvitadhi with the neural network training system of Boybat to yield the predictable result of wherein the calculations at the first precision comprise using block floating point values and the calculations at the second precision comprise using floating point values.  The motivation for doing so would be to accommodate trends of NNs including efficient support for dynamic adjustments in precisions (Nurvitadhi; [0253]).
	Boybat fails to explicitly discloses but Yagi discloses wherein updating the weights is represented by a path having smaller hops than achieved by following a path only along points on a graph ([0113]; “the weights of the signal paths are modified such that the difference between Y.sub.1 and the output Y.sub.1 (Y.sub.2-Y.sub.1) is reduced assuming that the expected output (correct feature vector) is Y.sub.2. In other words, when the output Y.sub.1 is larger than Y.sub.2, the weights of the signal paths are reduced so that the output Y.sub.1 is smaller. When the output Y.sub.1 is smaller than Y.sub.2, the weight of the signal paths are increased so that the output Y.sub.1 is larger” (emphasis added), which discloses, under a broadest reasonable interpretation of the claim language and in view of the 112b rejection above, updating weights by reducing the weights along a signal path).
Boybat, Nurvitadhi, and Yagi are analogous because both are concerned with neural network processing.  It would have been obvious to one of ordinary skill in the art of neural network computing before the effective filing date of the claimed invention to combine the weight updating along a path of Yagi with the neural network training system of Boybat and Nurvitadhi to yield the predictable result of wherein updating the weights is represented by a path having smaller hops than achieved by following a path only along points on a graph.  The motivation for doing so would be to provide a feature extraction device capable of extracting features of recognition targets without requiring prior learning (Yagi; [0010]).


Claims 5, 14, and 20 are rejected under 35 U.S.C. 103 as being obvious over Boybat in view of Langhammer et al. (US 20190155575 A1, hereinafter “Langhammer”).

Regarding claims 5 and 20, the rejection of claims 1 and 16 are incorporated but Boybat fails to explicitly disclose wherein multiplication is performed at the first precision and accumulation is performed at the second precision.
Langhammer discloses wherein multiplication is performed at the first precision and accumulation is performed at the second precision (Figure 5, Elements 506 and 508; the figure discloses multiplication at the first precision followed by an accumulation or sum at a second precision; and [0056-0057]).
Boybat and Langhammer are analogous because both are concerned with neural network processing.  It would have been obvious to one of ordinary skill in the art of neural network computing before the effective filing date of the claimed invention to combine the multiplication and accumulation of Langhammer with the neural network training system of Boybat to yield the predictable result of wherein multiplication is performed at the first precision and accumulation is performed at the second precision.  The motivation for doing so would be to increase the functional density of machine learning algorithms (Langhammer; [0012]).

Regarding claim 14, the rejection of claim 8 is incorporated but Boybat fails to explicitly disclose wherein multiplication is performed using the lower precision format data and accumulation is performed using the higher precision format data.
Langhammer discloses wherein multiplication is performed using the lower precision format data and accumulation is performed using the higher precision format data (Figure 5, Elements 506 and 508; the figure discloses multiplication at the first precision followed by an accumulation or sum at a second precision; and [0056-0057]).
The motivation to combine Boybat and Langhammer is the same as discussed above with respect to claim 5.

Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Boybat in view of Kim et al. (Kim et al., “A HIGHLY SCALABLE RESTRICTED BOLTZMANN MACHINE FPGA IMPLEMENTATION”, Sep. 2, 2009, 2009 International Conference on Field Programmable Logic and Applications, pp. 367-372, hereinafter “Kim”).

Regarding claim 7, the rejection of claim 1 is incorporated but Boybat fails to explicitly disclose one or more Field- programmable Gate Arrays (FPGAs) and wherein the calculations at the second precision are performed by the one or more FPGAs.
Kim discloses one or more Field- programmable Gate Arrays (FPGAs) and wherein the calculations at the second precision are performed by the one or more FPGAs (Abstract; “we describe a novel architecture and FPGA implementation that accelerates the training of general RBMs in a scalable manner, with the goal of producing a system that machine learning researchers can use to investigate ever-larger networks . . . We show that only 16-bit arithmetic precision is necessary, and we consequently use embedded hardware multiply-and-add (MADD) units”, which discloses the use of a FPGA at a precision to train a neural network; and Page 368, §4.1; the section discloses the use of the FPGA to perform the second training operations at a 16 bit precision).
Boybat and Kim are analogous because both are concerned with neural network processing.  It would have been obvious to one of ordinary skill in the art of neural network computing before the effective filing date of the claimed invention to combine the FPGA of Kim with the neural network training system of Boybat to yield the predictable result of one or more Field- programmable Gate Arrays (FPGAs) and wherein the calculations at the second precision are performed by the one or more FPGAs.  The motivation for doing so would be to accelerate the training of general RBMs in a scalable manner (Kim; Abstract).

Response to Arguments

Applicant’s arguments and amendments, filed on 8/19/2022, with respect to the objection to claims 1-20 have been fully considered and are persuasive.  The objection to claims 1-20 is withdrawn.

Applicant’s arguments and amendments, filed on 8/19/2022, with respect to the 35 USC § 103 rejection of claims 1-20 have been considered but are but are moot because the arguments do not apply to any of the references being used in the current rejection to reject the claim amendments of independent claims 1, 8, and 16. Boybat is now being used to render amended claims 1, 8, and 16 anticipated under 35 USC § 102(a)(2).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403. The examiner can normally be reached Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah al Kawsar can be reached on 517-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127